Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the claims a token service computer is vague and indefinite. The spec describes it  a digital wallet computer or a resource provider computer. The examiner is unable to determine the metes and bounds of these species. Moreover, the metes and bounds of a resource provider computer is unclear. 
	In the claims receiving a first authentication request message including verification method data and a token is vague and indefinite as the format and form of the  “verification method data”  is unclear. 
	In the claims an access control server is vague and indefinite as the form and format   a user authentication verification value is unclear. 
	In the claims  a token authentication verification value is vague is vague and indefinite as to its scope and makeup. 

Requirement for Information

Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97.
 Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
 
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In response to this requirement, please provide answers to each of the following interrogatories eliciting factual information:
The specification describes prior art known as  Visa Net. The applicant is requested to provide documentation that describes this system.   
 The applicant and assignee of this application is requested to  map the claimed components and steps to  of  US 10361856 B2 TITLE:  Unique token a resource provider computer, access control server  
  receiving, by a token service computer and from an initiating computer, a first authentication request message including verification method data and a token; 

transmitting, by the token service computer, a second authentication request message comprising the token and the verification method data to an access control server; 

receiving, by the token service computer from the access control server, an authentication response message comprising the token and a user authentication verification value; 

and transmitting, by the token service computer to the initiating computer, the authentication response message comprising the token, the user authentication verification value, and a token authentication verification value

In response to this requirement, please state the specific improvements of the subject matter in claims 1 over the disclosed prior art and indicate the specific elements in the claimed subject matter that provide those improvements.  For those claims expressed as means or steps plus function, please provide the specific page and line numbers within the disclosure which describe the claimed structure and acts




The closest prior art include the following:
US Patent # 8,533,860, Cassin et al. 
Powell et. al., US 20150127547 A1 NETWORK TOKEN SYSTEM PUBLICATION-DATE: May 7, 2015
Osvat et al. US 20140040145 A1 SYSTEMS AND METHODS FOR DISTRIBUTED ENHANCED PAYMENT PROCESSING PUBLICATION-DATE. February 6, 2014
 Von Muller et al (hereinafter "Von Muller") U.S. Patent Application Publication No. 2013/0254117 A1 Kapur et al (hereinafter "Kapur") U.S. Patent Application Publication No. 2010/0057623 Al  
 Nielson et al (hereinafter "Nielson") U.S. Patent Application Publication No. 2009/0024471 Al

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C WEISBERGER whose telephone number is (571)272-6753.  The examiner can normally be reached on Monday - Thursday 10AM-8PM PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant  can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


RICHARD C. WEISBERGER
Examiner
Art Unit 3693



 /RICHARD C WEISBERGER/ Primary Examiner, Art Unit 3698                                                                                                                                                                                                       


Shahid Merchant 
Supervising Examiner, Art Unit 3693